            Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 1 of 23




                       County:   16       Case Number: CV-2019-900076.00                          Court Action:
                       Style: SHIRLEY RONEY V. WALMART STORES EAST, LP ET AL




4/2412019   5:02 PM              FILED THIS DATE: 04/24/2019         (AV01)
4/24/2019   5:02 PM    SCAN      CASE SCANNED STATUS SET TO: N                (AV01)                                  AJA
4/24/2019   5:02 PM    ASSJ      ASSIGNED TO JUDGE: C ROBERT MONTGOMERY                  (AV01)                       AJA
4/24/2019   5:02 PM    TOMJ      JURY TRIAL REQUESTED                 (AV01)                                          AJA
4/2412019   5:03 PM    STAT      CASE ASSIGNED STATUS OF: ACTIVE               (AV01)                                 AJA
4/24/2019   5:03 PM    EORD      E-ORDER FLAG SET TO "Y"              (AV01)                                          AJA
412412019   5:03 PM    ORIG      ORIGIN: INITIAL FILING            (AV01)                                             AJA
4/24/2019   5:03 PM    C001      C001 PARTY ADDED: RONEY SHIRLEY               (AV02)                                 AJA
4/24/2019   5:03 PM    C001      LISTED AS ATTORNEY FOR C001: MONTGOMERY PATRICK G                                    AJA
4/24/2019   5:03 PM    C001      INDIGENT FLAG SET TO: N              (AV02)                                          AJA
412412019   5:03 PM    C001      C001 E-ORDER FLAG SET TO "Y"               (AV02)                                    AJA
4/24/2019   5:03 PM    0001      0001 PARTY ADDED: WALMART STORES EAST, LP (AV02)                                     AJA
4/24/2019   5:03 PM    D001      LISTED AS ATTORNEY FOR D001: PRO SE             (AV02)                               AJA
4/24/2019   5:03 PM    0001      INDIGENT FLAG SET TO: N              (AV02)                                          AJA
4/2412019   5:03 PM    D001      D001 E-ORDER FLAG SET TO "Y"               (AV02)                                    AJA
4124/2019   5:03 PM    D001      CERTIFIED MAI ISSUED: 04/24/2019 TO D001       (AV02)                                AJA
412412019   5:03 PM    D002      D002 PARTY ADDED: WALMART, INC.               (AV02)                                 AJA
4/24/2019   5:03 PM    0002      INDIGENT FLAG SET TO: N              (AV02)                                          AJA
4/2412019   5:03 PM    D002      LISTED AS ATTORNEY FOR 0002: PRO SE             (AV02)                               AJA
4/24/2019   5:03 PM    D002      CERTIFIED MAI ISSUED: 04124/2019 TO 0002       (AV02)                                AJA
4/2412019   5:03 PM    D002      D002 E-ORDER FLAG SET TO "Y"               (AV02)                                    AJA
4125/2019   11:41 AM   ESCAN     SCAN· FILED 4125/2019 - RECEIPT                                                      JEJ
5/112019    1:07 PM    D002      SERVICE OF CERTIFIED MAI ON 0412612019 FOR D002                                      JEJ
5/1/2019    1:07 PM    D001      SERVICE OF CERTIFIED MAI ON 04/2612019 FOR D001                                      JEJ
51112019    1:08 PM    ESERC     SERVICE RETURN                                                                       JEJ
5/112019    1:09 PM    ESERC     SERVICE RETURN                                                                       JEJ



                                                               END OF THE REPORT




                                            © Alacourt.com      5/24/2019




                                                                                                                            EXHIBIT

                                                                                                                  I          A
              Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 2 of 23




                                                ALABAMA. SJIS CASE DETAli
                        County:   16        Case Number: CV-2019-900076.00           Court Action:
                        Style: SHIRLEY RONEY V. WALMART STORES EAST, LP ET AL




4/24/2019 5:01 :56 PM   2         COMPLAINT                                                          9
4/24/2019 5:04:35 PM    3         COMPLAINT. TRANSMITTAL            E-NOTICE TRANSMITTALS            3.
4/24/2019 5:04:35 PM    4         COMPLAINT· SUMMONS                E-NOTICE TRANSMITTALS            2

4/25/201911:41:36 AM    5         RECEIPT                                                            2
5/1/20191:09:14 PM      7         SERVICE RETURN· TRANSMITTAL       E•NOTICE TRANSMITTALS
5/1/2019 1 :09:12 PM    6         SERVICE RETURN                    SERVICE RETURN
5/1/2019 1 :09:32 PM    9         SERVICE RETURN• TRANSMITTAL       E-NOTICE TRANSMITTALS
5/1/20191:09:30 PM      8         SERVICE RETURN                    SERVICE RETURN



                                                     ~J       END OF THE REPORT




                                             © Alacourt.com     5/24/2019
                                                          DOCUMENT I
                   Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 3 of 23
                                                                         ELECTRONICALLY FILED
                                                                                                              4/24/2019 5:01 PM
                                                                                                            16 -CV-2019 -900076 00
                                                                                                      ••; ,;; ~-~~~
State of Alabama                                                                               Ca:          CIRCUIT COURT OF
                                              COVER SHEET                                                CLARKE COUNTY, ALABAMA
Unified Judicial System
                                        CIRCUIT COURT - CIVIL CASE                             1E     SUMMER SCRUGGS PADGETT, CLERK
                                         (Not For Domestic Relations Cases)                    Date or i-111ng:                   Juage coae:
Form ARCiv-93      Rev. 9/18
                                                                                               04/24/2019

                                                 GENERAL INFORMATION
                                   IN THE CIRCUIT COURT OF CLARKE COUNTY, ALABAMA
                                    SHIRLEY RONEYv. WALMART STORES EAST, LP ET AL

First Plaintiff:    •   Business       ~ Individual                First Defendant: ~Business                         D Individual
                    D Government       [JOther                                         []Government                   •   Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS:PERSONALINJURY                                   OTHER CIVIL FILINGS (cont'd)
  0    WDEA - Wrongful Death                             [ ] MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
  D    TONG - Negligence: General                                   Enforcement of Agency Subpoena/Petition to Preserve

  ~ TOMV - Negligence: Motor Vehicle                     [ ] CVRT - Civil Rights
  D    TOWA - Wantonness                                 D     COND - Condemnation/Eminent Domain/Right-of-Way
  0    TOPL - Product Uability/AEMLD                     D     CTMP - Contempt of Court
  [ ] TOMM - Malpractice-Medical                         [ ] CONT - Contract/Ejectment/Writ of Seizure
  D    TOLM - Malpractice-Legal                          [J    TOCN - Conversion
  0    TOOM - Malpractice-Other                          [ ] EQND - Equity Non-Damages Actions/Declaratory Judgment/
  [J   TBFM - Fraud/Bad Faith/Misrepresentation                     Injunction Election Contest/Quiet Title/Sale For Division

  [] TOXX - Other:                                             CVUD - Eviction Appeal/Unlawful Detainer
                                                               FORJ - Foreign Judgment
TORTS:PERS0NALINJURY                                           FORF - Fruits of Crime Forfeiture
  D    TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
  •    TORE - Real Properly                               CJ   PFAB - Protection From Abuse
                                                          0    EPFA • Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                          [ ] FELA • Railroad/Seaman (FELA)
  0 ABAN - Abandoned Automobile                           [ ] RPRO • Real Property
  D ACCT - Account & Nonmortgage                          [ ] WTEG - Will/Trust/Estate/Guardianship/Conservatorship
  ll APAA • Administrative Agency Appeal                  0    COMP - Workers' Compensation
  D ADPA - Administrative Procedure Act                        CVXX - Miscellaneous Circuit Civil Case
  t-l ANPS - Adults in Need of Protective Services
ORIGIN:       F ~ INITIAL FILING                          A    O    APPEAL FROM                                       0   0   OTHER
                                                                    DISTRICT COURT

              RO        REMANDED                          T    O    TRANSFERRED FROM
                                                                    OTHER CIRCUIT COURT

                                                                        Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                IY.]YES   ONO              jury trial. (See Rules 38 and 39. Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                      ~MONETARY AWARD REQUESTED                       NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
         MON062                                   4/24/2019 5:01 :36 PM                           /s/ PATRICK GLENN MONTGOMER
                                              Date                                               Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                         OYESONO ~UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      OYES~NO
                                       DOCUMENT2
      Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 4 of 23
                                                           ELECTRONICALLY FILED
                                                                            4/24/2019 5:01 PM
                                                                          16-CV-2019-900076.00
                                                                          ClRCUIT COURT OF
                                                                       CLARKE COUNTY, ALABAMA
                                                                    SUMMER SCRUGGS PADGETT, CLERK
            IN THE CIRCUIT COURT OF CLARKE COUNTY, ALABAMA

SHIRLEY RONEY,

      Plaintiff,

v.                                               CIVIL ACTION NO.:

W ALMART STORES EAST, LP, a limited partnership doing business in Alabama,
WALMART, INC., a foreign corporations doing business in Alabama,

There may be other entities ·whose true names, identities and proper party Defendants are
unknown to the Plaintiff at this time who may be legally responsible for the claim(s) set
forth herein and who may be added by amendment by the Plaintiff when their names,
identities and proper party status are accurately ascertained by further discovery. Until
that time, the Plaintiff will designate these parties in accordance with ARCP 9(h). The
word "entity" as used herein is intended to refer and include any and all legal entities
including persons, any and all forms of partnership, any and all types of corporation and
unincorporated associations and any and all limited liability companies. The symbol by
which these party(ies) defendants are designated is intended to include more than one
entity in the event that discovery reveals that the descriptive characterizations of the
symbol applies to more than one entity. In the present action, the party Defendants which
the Plaintiff must include by descriptive characterization are as follows:

DEFENDANT "A", the legal entity responsible for the hazardous condition located at
Walmart Super Center Store #2760 located at or near 4206 North College Avenue,
Jackson, Alabama;
DEFENDANT "B", the legal entity who or which failed to warn the Plaintiff of the
unreasonably dangerous or defective condition of the premises on the occasion described
herein;
DEFENDANT "C", the legal entity who or which failed to train the individual(s)
responsible for warning the public of the unreasonably dangerous or defective condition of
the premises on the occasion described herein;
DEFENDANT "D", the legal entity responsible for creating the unreasonably dangerous or
defective condition of the premises on the occasion described herein;
DEFENDANT "E", the legal entity who or which owned, maintained or had any interest in
the premises involved in the occurrence made the basis of this lawsuit;
DEFENDANT "F", the legal entity who or which was the lessor of the premises involved in
the occurrence made the basis of this lawsuit;
DEFENDANT "G", the legal entity who or which was the lessee of the premises involved in
the occurrence made the basis of this lawsuit;
DEFENDANT "H", the legal entity who or which controlled and/or had the right to
control the premises involved in the occurrence made the basis of this lawsuit at the time of
or at any time before said occurrence;
                                         DOCUMENT2
      Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 5 of 23




DEFENDANT "I", the legal entity who or which controlled or had the right to control the
access, ingress, egress, or entrance to the premises involved in the occurrence made the
basis of this lawsuit at the time of said occurrence;
DEFENDANT "J", the legal entity who or which conducted safety inspections or analysis
at or with referenced to the site of the occurrence made the basis of this lawsuit; prior to
the date of said occurrence;
DEFENDANT "K", the legal entity including, but not limited to the general liability
insurance carrier of the entity which owned, occupied or maintained the premises involved
in the occurrence made the basis of this lawsuit, which conducted any safety inspection or
analysis of or with regard to the premises involved in the occurrence made the basis of this
lawsuit at any time prior to said occurrence;
DEFENDANT "L", the legal entity who or which provided any insurance coverage, of
whatever kind or character, for any of the named defendants or fictitious party defendants
listed or named herein;
DEFENDANT "M", the legal entity whose breach of contract or warranty contributed to
cause the occurrence made the basis of this lawsuit;
DEFENDANT "N", the legal entity who or which is the successor in interest of any of those
entities described above;
DEFENDANT "0", the legal entity who or which provided any cleaning service and/or
maintenance of the premises involved in the claim made the basis of this lawsuit;
DEFENDANT "P", the legal entity who or which planned, designed or constructed the
facility involved in the occurrence made the basis of this lawsuit;
DEFENDANT "Q", the legal entity who or which was the architect, engineer, contractor or
subcontractor involved in the planning, design or construction of the floor involved in the
occurrence made the basis of this lawsuit;
DEFENDANT "R", the legal entity who or which supervised or trained the person(s)
responsible for the premises involved in the occurrence made the basis of this lawsuit;
DEFENDANTS, "S", "T", "U", AND "V", those other legal entities whose combined and
concurrent negligence, wantonness or other wrongful conduct contributed to cause the
Plaintifrs injuries involved in the incident made the basis of this suit. All of the above
 fictitious party Defendants' true and correct names are otherwise unknown at this time but
will be supplied by amendment and substitution when ascertained;

       Defendants.



                                PLAINTIFF'S COMPLAINT


                              STATEMENT OF THE PARTIES

       1.     Plaintiff, Shirley Roney, is over the age of nineteen years and a resident citizen of

Wagarville, Washington County, Alabama.
                                         DOCUMENT2
       Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 6 of 23




       2.     Defendant, Walma1i Stores East, LP is a foreign limited partnership who actively

conducts business in the State of Alabama and specifically in this case, upon information and

belief, in Clarke County, Alabama.

       3.     Defendant, Walmart Inc. is a foreign corporation who actively conducts business

in the State of Alabama and specifically in this case, upon information and belief, in Clarke

County, Alabama.



                                  STATEMENT OF THE FACTS

       4.      On or about the Yd day of May, 2017, Plaintiff, Shirley Roney, was on her way to

the pharmacy located at the Walmart Super Center, Store #2760. In order to do so, she had to

walk through the jewelry department and vision center. While doing so, the Plaintiff, Shirley

Roney, slipped and fell on water on the floor that was left unattended. The area was unmarked,

and a wet floor sign was not present.

       5.      At said time and place, the Defendants, those named and named as fictitious party

defendants in the caption of the Complaint, failed to properly maintain and/or mark the

hazardous area at Walmart Store located at 4206 North College Avenue, Jackson, Alabama, thus

creating a hazardous condition.

       6.      Defendants, those named and named as fictitious party defendants in the caption

of the Complaint, failed to properly maintain and/or mark the hazardous area at Walmart Store

located at Walmart Store located at 4206 North College Avenue, Jackson, Alabama, in order to

protect the public from injury.

       7.      Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, created a deceptive, defective and unreasonably dangerous condition by failing

to properly maintain and/or mark the hazardous area at Walmart Store Walmart Store located at
                                          DOCUMENT2
      Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 7 of 23




4206 North College A venue, Jackson, Alabama.

       8.       While walking to the pharmacy inside the Walmart store, the Plaintiff, Shirley

Roney, slipped and fell on the defective and unreasonably dangerous condition. No warning was

present that said the defective and unreasonably dangerous condition existed, and no safety

devices were used to warn and protect the public from injury as a result of said condition. As a

result, the Plaintiff, Shirley Roney, was injured and damaged.

       9.       As a direct and proximate consequence of the deceptive, defective and

unreasonably dangerous condition of the floor, the Plaintiff, Shirley Roney, sustained an injury,

amongst other things, to her left knee which required surgery, her neck affecting her right arm

which required surgery, along with continuing headaches. Furthermore, Plaintiff, Shirley Roney,

was knocked, shocked, bmised, contused and injured over her entire body.

        10.     Plaintiff, Shirley Roney, underwent, and continues to undergo, significant medical

treatment, including surgery and physical therapy, for the injuries she received in the occurrence

made the basis of this lawsuit.

        11.     Plaintiff, Shirley Roney, is unable to perform some of her normal activities; she

has undergone and will continue to undergo significant medical treatment for her condition; she

has incurred and will continue to incur expenses related to her injury; she has suffered and will

continue to suffer in the future from severe pain and mental anguish; and she has otherwise been

permanently injured and damaged.

                                           COUNTI
                                         NEGLIGENCE

        12.     Plaintiff, Shirley Roney, re-alleges all prior paragraphs of this Complaint as if

fully set forth herein.

        13.     Defendants, those named and named as fictitious paiiy Defendants in the caption


                                                 4
                                           DOCUMENT2
      Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 8 of 23




of the Complaint, negligently caused or allowed said area of the floor where Plaintiff was

walking to be in such a deceptive, defective and unreasonably dangerous condition that Plaintiff

was caused to slip and fall.

       14.     Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, knew, should have known or could have known of the unsafe condition and

negligently failed to warn the Plaintiff, Shirley Roney, of the condition.

        15.    Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, negligently failed to instruct and train its employees with respect to the

maintenance and safety of the premises.

        16.    Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, negligently failed to inspect said premises in a timely manner.

        17.    Defendants, those named and named as fictitious party Defendants in the caption

of this Complaint, negligently failed to train, manage and/or adequately supervise the employees

about the wet area of the floor which caused Plaintift Shirley Roney's injuries on May 3, 2017.

        18.    Defendants, those named and named as fictitious party Defendants in the caption

of this Complaint, negligently failed to adequately warn of the hazards associated with the use of

the premises on which the Plaintiff was injured.

        l 9.   Defendants, those named and named as fictitious party Defendants in the caption

of this Complaint, negligently failed to properly warn Plaintiff of the deceptive, defective, and

unreasonably dangerous condition which they created.

        20.    Defendants, those named and named as fictitious party defendants in the caption

of this Complaint, negligently failed to adequately provide literahire, instrnctions and training

aids relating to the hazards associated with the failure to properly warn customers of the

hazardous conditions in order to protect the public from injury.
                                                   5
                                           DOCUMENT2
      Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 9 of 23




       21.     Defendants, those named and named as fictitious party defendants in the caption

of this Complaint, negligently failed to prescribe, adopt, or promulgate rules or policies

regarding the maintenance of wet floors, or if said Defendants did prescribe, adopt, or

promulgate said rules or policies, Defendants negligently failed to abide by said rules or policies.

       22.      Defendants, those named and named as fictitious party defendants in the caption

of this Complaint, knew or should have known that the failure to maintain the wet floor rendered

the premises defective and unreasonably dangerous and that it failed to either warn the plaintiff

of the defective and unreasonably dangerous condition or to make the premises safe.

Defendants, those named and named as fictitious party defendants in the caption of this

Complaint, maintained its premises in a negligent manner.

       23.      As a proximate consequence of Defendants', those named and named as fictitious

parties in the caption of this Complaint, negligence, Plaintiff, Shirley Roney, was injured and

damaged as alleged in paragraphs 9-11 above.

       WHEREFORE, Plaintiff, Shirley Roney, demands judgment against Defendants, those

named and named as fictitious party Defendants in the caption of the Complaint, in an amount to

be detennined by a struck jury, interest and the costs of this action.

                                          COUNT II
                                         WANTONNESS

        24.     Plaintiff, Shirley Roney, re-alleges all prior paragraphs of this Complaint as if

fully set forth herein.

        25.     Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, wantonly caused or allowed said area where Plaintiff was walking to be in

such a defective and unreasonably dangerous condition that Plaintiff was caused to slip and fall.

        26.     Defendants, those named and named as fictitious party Defendants in the caption


                                                  6
                                           DOCUMENT2
      Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 10 of 23




of the Complaint, knew, should have known or could have known of the unsafe condition and

wantonly failed to warn the Plaintiff, Shirley Roney, of the condition.

       27.     Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, wantonly failed to instruct and train its employees with respect to the

maintenance and safety of the premises.

       28.     Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, wantonly failed to inspect said premises in a timely manner.

       29.     Defendants, those named and named as fictitious pai1y Defendants in the caption

of this Complaint, wantonly failed to train, manage and/or adequately supervise the maintenance

of the wet floor which caused Plaintiff, Shirley Roney's injuries on Mary 3, 2017.

       30.     Defendants, those named and named as fictitious party Defendants in the caption

of this Complaint, wantonly failed to adequately warn of the hazards associated with the use of

the premises on which the Plaintiff was injured.

       31.     Defendants, those named and named as fictitious party Defendants in the caption

of this Complaint, wantonly failed to properly safeguard the wet floor and the defective and

unreasonably dangerous condition which they created.

       32.     Defendants, those named and named as fictitious party defendants in the caption

of this Complaint, wantonly failed to adequately provide literature, instructions and training aids

relating to the hazards associated with the failure to properly maintain the wet floor in order to

protect the public from injury.

       33.     Defendants, those named and named as fictitious party defendants in the caption

of this Complaint, wantonly failed to prescribe, adopt, or promulgate rules or policies regarding

the maintenance of its premises, or if said Defendants did prescribe, adopt, or promulgate said

rules or policies, Defendants wantonly failed to abide by said rules or policies.
                                                   7
                                           DOCUMENT2
      Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 11 of 23




        34.    Defendants, those named and named as fictitious party Defendants in the caption

of this Complaint, knew or should have known that the lack of maintenance of the wet floor

rendered the premises defective and unreasonably dangerous and that it failed to either warn the

Plaintiff of the defective and unreasonably dangerous condition or to make the premises safe.

Defendants, those named and named as fictitious party Defendants in the caption of this

Complaint, maintained its premises in a wanton manner.

        35.    As a proximate consequence of Defendants', those named and named as fictitious

parties in the caption of this Complaint, wantonness, Plaintiff, Shirley Roney, was injured and

damaged as alleged in paragraphs 9-11 above.

        WHEREFORE, Plaintiff, Shirley Roney, demands judgment against Defendants, those

named and named as fictitious party Defendants in the caption of the Complaint, for

compensatory and punitive damages to be determined by a stmck jury, interest and the costs of

this action.

                                            COUNTIII

        Plaintiff re-alleges all prior paragraphs of this Complaint as if fully set forth herein. The

negligence, wantonness, recklessness, and negligent, reckless, and wanton supervision and

training, or other wrongful conduct of the Defendants, those named and named as fictitious party

Defendants in the caption of this Complaint, combined and concurred to proximately cause the

Plaintiffs injuries.

        WHEREFORE, Plaintiff, Shirley Roney, demands judgment against Defendants, those

named and named as fictitious party Defendants in the caption of the Complaint, for

compensatory and punitive damages to be determined by a stmck jury, interest and the costs of

this action.

               *** PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY***
                                                  8
                                    DOCUMENT2
     Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 12 of 23




                                       Respectfully Submitted,

                                       Isl Patrick G. Montgomen1
                                       Patrick G. Montgomery (MON062)
                                       Attorney for Plaintiff


OF COUNSEL:
Morgan & Morgan Alabama, PLLC
63 S. Royal Street, Suite 710
Mobile, AL 36602
Phone:         (251) 800-6030
Facsimile:     (251) 800-6061
Email:         pmontgomery@forthepeople.com

PLEASE SERVE BY CERTIFIED MAIL:

Walmart Stores East, LP
c/o CT Corporation System
2 North Jackson Street, Suite 605
Montgomery, Alabama 36104

Walmart, Inc.
c/o CT Corporation System
2 North Jackson Street, Suite 605
Montgomery, Alabama 36104




                                              9
         Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 13 of 23


                                       AlaFile E-Notice




                                                                         16-CV-2019-900076.00


To: PATRICK GLENN MONTGOMERY
   pmontgomery@forthepeople.com




                   NOTICE OF ELECTRONIC FILING

                    IN THE CIRCUIT COURT OF CLARKE COUNTY, ALABAMA

                     SHIRLEY RONEY V. WALMART STORES EAST, LP ET AL
                                  16-CV-2019-900076.00

                     The following complaint was FILED on 4/24/2019 5:01 :56 PM




    Notice Date:    4/24/2019 5:01 :56 PM




                                                                SUMMER SCRUGGS PADGETT
                                                                     CIRCUIT COURT CLERK
                                                                  CLARKE COUNTY, ALABAMA
                                                                              P.O. BOX 921
                                                                      GROVE HILL, AL, 36451

                                                                                  251-275-3363
         Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 14 of 23


                                       AlaFile E-Notice




                                                                         16-CV-2019-900076.00


To: WALMART STORES EAST, LP
    C/O CT CORPORATION SYSTEM
    2 N. JACKSON ST., STE 605
    MONTGOMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF CLARKE COUNTY, ALABAMA

                     SHIRLEY RONEY V. WALMART STORES EAST, LP ET AL
                                  16-CV-2019-900076.00

                     The following complaint was FILED on 4/24/2019 5:01 :56 PM




    Notice Date:    4/24/2019 5:01 :56 PM




                                                                SUMMER SCRUGGS PADGETT
                                                                     CIRCUIT COURT CLERK
                                                                  CLARKE COUNTY, ALABAMA
                                                                              P.O. BOX 921
                                                                      GROVE HILL, AL, 36451

                                                                                  251-275-3363
         Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 15 of 23


                                       AlaFile E-Notice




                                                                         16-CV-2019-900076.00


To: WALMART, INC.
    C/O CT CORPORATION SYSTEM
    2 N. JACKSON ST. STE 605
    MONTGOMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF CLARKE COUNTY, ALABAMA

                     SHIRLEY RONEY V. WALMART STORES EAST, LP ET AL
                                  16-CV-2019-900076.00

                     The following complaint was FILED on 4/24/2019 5:01 :56 PM




    Notice Date:    4/24/2019 5:01 :56 PM




                                                                SUMMER SCRUGGS PADGETT
                                                                     CIRCUIT COURT CLERK
                                                                  CLARKE COUNTY, ALABAMA
                                                                                  P.O. BOX 921
                                                                         GROVE HILL, AL, 36451

                                                                                  251-275-3363
              Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 16 of 23

State of Alabama
                                                    SUMMONS                                          Court Case Number
Unified Judicial System
                                                                                                     16-CV-2019-900076.00
Form C-34 Rev. 4/2017                                  - CIVIL -
                                IN THE CIRCUIT COURT OF CLARKE COUNTY, ALABAMA
                                 SHIRLEY RONEY V. WALMART STORES EAST, LP ET AL
  NOTICE TO:       WALMART STORES EAST, LP, C/O CT CORPORATION SYSTEM 2 N. JACKSON ST., STE 605, MONTGOMERY, AL 36104

                                                              (Name and Address of Defendant}
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  PATRICK GLENN MONTGOMERY
                                                                                                 '
                                                         [Name(s} of Attorney(s}]

  WHOSE ADDRESS(ES) IS/ARE: 63 South Royal Street, Mobile, AL 36602
                                                                       [Address(es} of P/aintiff(s) or Attorney(s)J
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                   PROCEDURE TO SERVE PROCESS:
  0   You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
      this action upon the above-named Defendant.
  [~ Service by certified mail of this Summons is initiated upon the written request of SHIRLEY RONEY
      pursuant to the Alabama Rules of the Civil Procedure.                                                                 [Name(s)]

           4/24/2019 5:01 :56 PM                          /s/ SUMMER SCRUGGS PADGETT                                  By:
                     (Date)                                              (Signature of Clerk)                                      (Name)

  ~ Certified Mail is hereby requested.                         /s/ PATRICK GLENN MONTGOMERY
                                                                (Plaintitrs!Attorney's Signature)


                                                    RETURN ON SERVICE
      Return receipt of certified mail received in this office on
                                                                                                          (Date)
      I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                         County,
                      (Name of Person Served)                                                   (Name of County)

  Alabama on
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                                (Phone Number of Server)
              Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 17 of 23

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     16-CV-2019-900076.00
Form C-34 Rev. 4/2017                                  - CIVIL -
                                 IN THE CIRCUIT COURT OF CLARKE COUNTY, ALABAMA
                                  SHIRLEY RONEY V. WALMART STORES EAST, LP ET AL
  NOTICE TO:       WALMART, INC .. C/O CT CORPORATION SYSTEM 2 N. JACKSON ST. STE 605, MONTGOMERY, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  PATRICK GLENN MONTGOMERY
                                                                                                 '
                                                         [Name(s) of Attorney(s)J

  WHOSE ADDRESS(ES) IS/ARE: 63 South Royal Street, Mobile, AL 36602
                                                                       {Address(es) of P/aintiff(s) or Attorney(s)J
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
             TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                         PROCEDURE TO SERVE PROCESS:
    You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
    this action upon the above-named Defendant.
  ~ Service by certified mail of this Summons is initiated upon the written request of SHIRLEY RONEY
    pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

         4/24/2019 5:01:56 PM                     /s/ SUMMER SCRUGGS PADGETT                By:
                     (Date)                                              (Signature of Clerk)                                     (Name)

  ~ Certified Mail is hereby requested.                         /s/ PATRICK GLENN MONTGOMERY
                                                                (Plaintiffs/Attorney's Signature)


                                                    RETURN ON SERVICE
      Return receipt of certified mail received in this office on
                                                                                                          (Date)
  D I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                        County,
                      (Name of Person Served}                                                   (Name of County)

  Alabama on
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                                (Phone Number of Server)
                  Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 18 of 23




u,
LO    ~Mfied~.~~--~~_;.:;....~~~~_.::;.-=:.____.J


~ ~$~"-l..n-::::~~-~----.
     a                         .,.,__~
          & eea (M wf add iM u ~ )
      O~~pt~
.:t
Cl
CJ
      ORtwm       •t
                   (tt¢1r0i'l~)
      DCerth\ld ~ RootJkrtoo ~
                           $-~~rur==~.=m==.-,~
                                                 I   $. . . . .
                                                              ,M,,,,,..,-,..._Fii- -


                                                     $.,..,. . . •      Jt         ..                                 Poatnark
                                                                                                                        Htre
0     D* {\mtum Required . $~
      OWSIQntttre~~ $___~ . .                                                             1.n


Cl
.:r   pnat&rul
       Vllu.yt'
                                         \
                                             I
                                                                                                                          I
                                                                                                                      /
J] ~ r.=--:---....~---------                            •   -1---~                                                I


LJ
      $
~ SrWALMARTSTORes &.Si LP, C10 CT cORPOAATION svsT~~ :
Cl    !i     •-........-::i.--~~rr.,.r~- ·:r ......... "., ..........    .,c .................. .,c.. .. ... ..                  • • • ,. .....   ~ __ .,!I"'

~         ~ N. ~JACKSON ST,, STE ·605. MONTGOMERY. AL 36104
                Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 19 of 23




U1              0 ' ' ~' ,..
LO c«tifled Mall Fee

~ Extra
                                                                                                                                    I        ~
                                                                                                                     I                  'J       I
                                                                                                                         '                       '

    .L!,..$- - ~ ~ - - - ~ - - - ~
            te+M "8 (ah$tk ~ ldd fM a ~ }
;r QAmumA~t(hlldcopy)          $' _ _,....-
Cl DR«um ~ t (~totrook;}       $      , .........                                                            Pottm8fk1
Cl OCertffled Ms,t ~ DtMq $_ ___                                                                                    Here
     •OMitt\NbnRMtrl¢tf)(i
                                                                                                                                                             I




•   Mutt Sfgnatum A«ttJlmd     $ _ __...,                                                                                                                    /
                                ~       s_ _. ,. . .,                                                                                                    J
                                                                                                                                                         I
                                                                                                                                                     I
~
.l1
    Poatag-0
    LL.,$_ _ _ _ _ _ _ _- - 1
                                                                                                                     '
                                                                                                                                        I
                                                                                                                                            /
Cl Toti P~ and HI                                                                                                                 /'
            ;
                                                                                                                             //

~$                                   -~---J-1-.-~----~
,..:i 86nt ! WALMAAT, INC,, C/0 CT CORPORATION SYSTEM 2N. JACKSO
•    ~'liit iii¥ No:; or"'1.ltf l!-OxWii.   0
                                                ·~..... •• • • .. • •
                                                                       -•11•11• ............ .....i ......
                                                                                   .. n
                                                                                                             •   >t-./lf'l!l• ..   ••••-=•lll'li••'IJ'll/-u-.·


                                                                                  361
r- CW. ·miiJN Si.. Si~~51 MONTOOMERY AL                            j                        ~_,________,, ........
            Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 20 of 23




I

I    •




    . .
     ....
          Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 21 of 23


                                    AlaFile E-Notice




                                                                          16-CV-2019-900076.00
                                                             Judge: C ROBERT MONTGOMERY
To: MONTGOMERY PATRICK GLENN
    pmontgomery@forthepeople.com




                          NOTICE OF SERVICE
                    IN THE CIRCUIT COURT OF CLARKE COUNTY, ALABAMA

                    SHIRLEY RONEY V. WALMART STORES EAST, LP ET AL
                                 16-CV-2019-900076.00

                          J"he following matter was served on 4/26/2019

                                      D002 WALMART, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                               SUMMER SCRUGGS PADGETT
                                                                    CIRCUIT COURT CLERK
                                                                 CLARKE COUNTY, ALABAMA
                                                                             P.O. BOX 921
                                                                     GROVE HILL, AL, 36451

                                                                                  251-275-3363
                                      .,.._--i"""'--------------~..,.._-.~,---
    ~-1111111![1111_ _ _1111!1_.,..____
                                            Case 1:19-cv-00246-KD-B Document 1-1      Filed 05/24/19 Page 22 of 23




                                                ·s EASTI LP '......~ ,~~
                                                                           ~·
                                                                           F. •
                                                                                    .,ff••··--
                                                                                   0~ lrdll1r11¢1uu1dll:w,tcmlltlt1?-. CJ"-
                                                                                                4'J\·.-y tddtl~I bflOW;-: ·· .CJ No
                                                                                                                         .,:   ~




                                                                           [   -

                                                .TION SYSTEM
                                                                    ··•
        ,• .
                                                      104
J


1..•
·1 ..
.,      -
         Case 1:19-cv-00246-KD-B Document 1-1 Filed 05/24/19 Page 23 of 23


                                    AlaFile E-Notice




                                                                         16-CV-2019-900076.00
                                                            Judge: C ROBERT MONTGOMERY
To: MONTGOMERY PATRICK GLENN
    pmontgomery@forthepeople.com




                          NOTICE OF SERVICE
                    IN THE CIRCUIT COURT OF CLARKE COUNTY, ALABAMA

                    SHIRLEY RONEY V. WALMART STORES EAST, LP ET AL
                                 16-CV-2019-900076.00

                          The following matter was served on 4/26/2019

                              D001 WALMART STORES EAST, LP
                                        Corresponding To
                                       CERTIFIED MAIL




                                                              SUMMER SCRUGGS PADGETT
                                                                   CIRCUIT COURT CLERK
                                                                CLARKE COUNTY, ALABAMA
                                                                            P.O. BOX 921
                                                                    GROVE HILL, AL, 36451

                                                                                  251-275-3363
